By the Court.
We hold that the journal entry of February 10, 1914, set aside and vacated the journal entry of December 31, 1913; that our constitution provides that all courts shall be open— that is, as public business may demand; that a great many of the counties of this state have commendably followed the plan of having one term of court-open until the succeeding term begins, to the great advantage of counsel and the public; that this common custom has existed so long and is so general as to be tantamount to the unwritten common law.
We. find neither constitutional nor statutory provision prohibiting the continuation of this custom. If it were otherwise, the common pleas courts of many counties of the state would be practically disabled as to the transaction of public business for several months at the beginning of the judicial year.
This court believes that the policy, generally adopted by the courts of common pleas in this state, of continuous open sessions until the next succeeding term formally opens should be continued and commended.
We further find that the grand jury was not dissolved and discharged on the 31st day of December, and that indictments found and presented to the court, as shown by its final report, were regularly and legally found and presented by a lawful grand mry. The plea in abatement was not well taken and the demurrer thereto should have been sustained.

Exceptions sustained.

Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ.,, concur.